DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.		Authorization for this examiner’s amendment was given in an interview with Jorie Stroup(#57,532) on 7/7/2022.

		Regarding claim 23 line 2: Please change --;-- to --.—

Allowable Subject Matter
3.		Claims 1-25 are allowed.
4.		Please Note: Applicant on page 9, paragraph 0029, defines/states that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire,” therefore, examiner believes that there is/are no 35USC 101 issue with any of the claims.
5.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Lastras-Montano et al. (U.S. patent 10,664,757 B2) discloses to perform a cognitive operation based on a constructed knowledge graph. The process first determines nodes and edges in the original graph data then applies importance weight to the edges to get a modified graph. Lastras-Montano et al. nor any other prior art of record, regarding claim 1, teaches the features of “re-initializing, by the computing device, the knowledge graph based on the sub-classes to generate a refined knowledge graph, wherein the size of the object cluster is reduced in the refined knowledge graph; and generating, by the computing device, an output based on information determined from the refined knowledge graph,” these, in combination with the other claim limitations. Regarding claim 9, none of the prior art of record teaches the features of "determine sub-classes for objects of the knowledge graph; and re-initialize the knowledge graph based on the sub-classes to generate a refined knowledge graph, wherein the size of the object cluster is reduced in the refined knowledge graph," these, in combination with the other claim limitations. Regarding claim 17, none of the prior art of record teaches the features of "program instructions to re- initialize the knowledge graph based on the sub-classes to generate a refined knowledge graph, wherein the size of the object cluster is reduced in the refined knowledge graph; program instructions to determine whether over-specification of the knowledge base exists by performing a clustering analysist utilizing a Voronoi cells cluster initialization formula; and program instructions to re-initialize the knowledge graph based on the determining the over-specification to generate an updated knowledge graph wherein entities of over-specified object clusters of the refined knowledge graph are subsumed into a single cluster of the updated knowledge graph," these, in combination with the other claim limitations. Regarding claim 21, none of the prior art of record teaches the features of "program instructions to re-initialize the knowledge graph based on the sub-classes to generate a refined knowledge graph, wherein the size of the object cluster is reduced in the refined knowledge graph; program instructions to determine whether over-specification of the knowledge base exists by performing a clustering analysist utilizing a Voronoi cells cluster initialization formula; and program instructions to re-initialize the knowledge graph based on the determining the over-specification to generate an updated knowledge graph wherein entities of over-specified object clusters of the refined knowledge graph are subsumed into a single cluster of the updated knowledge graph," these, in combination with the other claim limitations. Regarding claim 24, none of the prior art of record teaches the features of " determine over-specification of the knowledge base based on one or more object clusters of the knowledge graph having less than a threshold amount of data points; and re-initialize the knowledge graph based on the determining the over-specification to generate an updated knowledge graph wherein entities of over- specified object clusters of the knowledge graph are subsumed into a single object cluster of the updated knowledge graph," these, in combination with the other claim limitations. Regarding claims 2-8, 10-16, 18-20, 22, 23, and 25, these claims are directly or indirectly dependent from allowable independent claims 1, 9, 17, 21 or 24, respectively, therefore, these claims are allowed.
6.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
July 7, 2022